Form Case    18-12579-BFK
     B20A (Official Form 20A) (9/97)   Doc 25     Filed 01/30/19 Entered    01/30/19
                                                                    USBC, EDVA, Alexandria 09:19:34
                                                                                           Division (12/01/09)Desc Main
                                                 Document      Page 1 of 16

                                       UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF VIRGINIA
                                                Alexandria Division

In re: John Rapier                                          )
                                                            )
         89 Clark Patton Rd.                                )      Case No. 18-12579-BFK
         Fredericksburg, VA 22406                           )      Chapter 7
                              Debtor

                                                   NOTICE OF MOTION
          John Rapier, by counsel,
          _____________________________                                    avoid the judicial liens
                                        has filed papers with the court to ____________________
held by Mary Washington Hospital against his principal residence.
__________________________________________________________________________________.

       Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
wish to consult one.)

       If you do not wish the court to grant the relief sought in the motion, or if you want the court to
                                                        February 19, 2019
consider your views on the motion, then on or before ______________________,         you or your attorney
must:

          •         Send to the parties listed below at least 14 days written notice of a hearing, which may be
                    set on any regularly-scheduled motion day of the judge assigned to the case. If necessary,
                    you may obtain a list of such dates by telephone from the clerk’s office. The original and
                    one copy of the notice must be filed with the clerk, accompanied by a motion day cover
                    sheet, a copy of which may be obtained from the clerk. If you are not represented by an
                    attorney, you may instead file with the clerk a written request for hearing. If you mail your
                    request for hearing to the court for filing, you must mail it early enough so the court will
                    receive it on or before the date stated above. The address of the clerk’s office is as follows:

                                                Clerk of Court
                                                United States Bankruptcy Court
                                                200 S. Washington Street
                                                Alexandria, Virginia 22314

                    You will be notified by the clerk of the hearing date and will be responsible for sending
                    notice of hearing to the parties listed below.

         ✘
         •          File with the court, at the address shown above, a written response with supporting
                    memorandum as required by Local Bankruptcy Rule 9013-1(H). Unless a written
                    response and supporting memorandum are filed and served by the date specified, the
                    Court may deem any opposition waived, treat the motion as conceded, and issue an
                    order granting the requested relief without further notice or hearing. If you mail your
                    response to the court for filing, you must mail it early enough so the court will receive it on
                    or before the date stated above. You must also mail a copy to the persons listed below.
Form Case    18-12579-BFK
     B20A (Official Form 20A) (9/97)   Doc 25    Filed
                                                    Page 01/30/19
                                                         2         Entered   01/30/19
                                                                     USBC, EDVA, Alexandria 09:19:34
                                                                                            Division (12/01/09)Desc Main
                                                Document        Page 2 of 16



         ✘
         •                                                     November 26, 2018
                    Attend the hearing scheduled to be held on _____________________________     at
                    9:30                  a                     I
                    ___________ o’clock ___.m. in Courtroom ______,     United States Bankruptcy Court,
                    200 South Washington Street, Alexandria, Virginia 22314. If no timely response has
                    been filed opposing the relief requested, the court may grant the relief without
                    holding a hearing.

         ✘
         •          A copy of any written response must be mailed to the following persons:

                              ✘
                              •        ______________________________________
                                       AP Law Group, PLC
                                       ______________________________________
                                       7777 Leesburg Pike, Suite 402N
                                       ______________________________________
                                       Falls Church, VA 22043
                                       ______________________________________

                              •        ______________________________________
                                       ______________________________________
                                       ______________________________________
                                       ______________________________________

                              ✘
                              •        United States Trustee, Region 4
                                       115 South Union Street, Suite 210
                                       Alexandria, VA 22314

         If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion or objection and may enter an order granting that relief.


      January 30, 2019
Date: _______________________                                     Signature, name, address and telephone number
                                                                  of person giving notice:
                                                                  ______________________________________
                                                                  /s/ Ashvin Pandurangi
                                                                  ______________________________________
                                                                  Ashvin Pandurangi
                                                                  ______________________________________
                                                                  7777 Leesburk Pike, Suite 402N
                                                                  ______________________________________
                                                                  Falls Church, VA 22043
                                                                  Virginia                 86966
                                                                           State Bar No. ___________________
                                                                  (571) 969-6540
                                                                               John Rapier
                                                                  Counsel for ____________________________




                                                  Certificate of Service

  I hereby certify that I have this _____ 30          January 2019
                                          day of __________________,          , mailed or hand-delivered a
            true copy of the foregoing Notice of Hearing to the parties listed on the attached service list.
                                                                  /s/ Ashvin Pandurangi
                                                                  ___________________________________
    Case 18-12579-BFK   Doc 25    Filed 01/30/19 Entered 01/30/19 09:19:34   Desc Main
                                 Document      Page 3 of 16

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Mary Washington Hospital
                         120000 Kennedy Lane
                         Ste 100
                         Fredericksburg, VA 22407


                         Ocwen Loan Servicing
                         Attn: Bankruptcy
                         1661 Worthington Road, Suite 100
                         West Palm Beach, FL 33409


                         ODC Recovery Services
                         12000 Kennedy Lane
                         Suite 100
                         Fredericksburg, VA 22407
Case 18-12579-BFK         Doc 25    Filed 01/30/19 Entered 01/30/19 09:19:34             Desc Main
                                   Document      Page 4 of 16


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

IN RE:                                         )
                                               )
John Paul Rapier                               )                     Case No. 18-12579
                                               )                     Chapter 7
       Debtor​,                                )

         DEBTOR’S MOTION TO AVOID JUDICIAL LIENS ON REAL ESTATE


       COMES NOW​​, John Paul Rapier (“Debtor”), by counsel, and hereby moves this Court

to avoid seven (7) judicial liens held by Mary Washington Hospital, Inc. (“Creditor”) against

Debtor’s residence located at 89 Clark Patton Road, Fredericksburg, VA 22406 (“residence”),

pursuant to 11 U.S.C. Sec. 522(f). The grounds are respectfully stated as follows:

       1.      Debtor commenced this case on 7/24/18 by filing a voluntary petition for relief

under Chapter 7 of Title 11 of the United States Bankruptcy Code.

       2.      This court has jurisdiction over this motion, filed pursuant to 11 U.S.C. Sec.

522(f) to avoid and cancel a judicial lien held by on real property used as the debtor's residence,

under 28 U.S.C. Sec. 1334.

       Judicial Lien #1

       3.      On April 10, 2006, the Creditor recorded a judicial lien against the debtor’s

residence. The judgment was obtained on January 9, 2003 in the amount of $817.34, plus costs

of $34.00, and is attached hereto as “​Exhibit A​”.

       Judicial Lien #2

4.     On April 10, 2006, the Creditor recorded a judicial lien against the debtor’s residence.
Case 18-12579-BFK         Doc 25     Filed 01/30/19 Entered 01/30/19 09:19:34          Desc Main
                                    Document      Page 5 of 16


The judgment was obtained on January 9, 2004 in the amount of $859.65, plus costs of $35.00,

and is attached hereto as “​Exhibit B​”.

       Judicial Lien #3

       5.      On April 10, 2009, the Creditor recorded a judicial lien against the debtor’s

residence. The judgment was obtained on February 14, 2003 in the amount of $3,412.05, plus

costs of $34.00, and is attached hereto as “​Exhibit C​”.

       Judicial Lien #4

       6.      On April 14, 2009, the Creditor recorded a judicial lien against the debtor’s

residence. The judgment was obtained on February 24, 2009 in the amount of $319.59, plus costs

of $51.00, and is attached hereto as “​Exhibit D​”.

       Judicial Lien #5

       7.      On April 16, 2010, the Creditor recorded a judicial lien against the debtor’s

residence. The judgment was obtained on January 26, 2010 in the amount of $12,073.75, plus

costs of $51.00, and is attached hereto as “​Exhibit E​”.

       Judicial Lien #6

       8.      On April 16, 2010, the Creditor recorded a judicial lien against the debtor’s

residence. The judgment was obtained on October 1, 2002 in the amount of $613.10, plus costs

of $32.00, and is attached hereto as “​Exhibit F​”.

       Judicial Lien #7

       9.      On April 16, 2010, the Creditor recorded a judicial lien against the debtor’s

residence. The judgment was obtained on February 23, 2010 against Luther Bruce Dalman in the

amount of $3,525.29, plus costs of $53.00, and is attached hereto as “​Exhibit G​”. Mr. Dalman
Case 18-12579-BFK          Doc 25     Filed 01/30/19 Entered 01/30/19 09:19:34            Desc Main
                                     Document      Page 6 of 16


subsequently passed away and debtor inherited his entire estate, including the residence and

attached judgment liens.

          8.     The debtor's interest in the residence encumbered by the liens has been claimed

as fully exempt in their bankruptcy case. A copy of the homestead deed recorded by Debtor is

attached hereto as “​Exhibit H​”.

          9.     The existence of the liens on debtor's real property, which total a value of

$21,060.67, impair exemptions to which the debtor(s) would be entitled under 11 U.S.C. Sec.

522(b).

          WHEREFORE, Debtor, by counsel, respectfully requests that this Court enter an Order

against Mary Washington Hospital avoiding and canceling their judicial liens in the

above-mentioned property, and for such additional or alternative relief as may be just and proper.

                                                               AP LAW GROUP, PLC

                                                       /s/ Ashvin Pandurangi
                                                       Ashvin Pandurangi, Bar #86966
                                                       AP Law Group, PLC
                                                       7777 Leesburg Pike, Suite 402N
                                                       Falls Church, VA 22043
                                                       Tel: (571) 969-6540
                                                       Fax: (571) 699-0518
                                                       Counsel for Debtor
                                    CERTIFICATE OF SERVICE

                 I hereby certify that on the 30th day of January, 2019 a true copy of the foregoing

Motion to Avoid Judicial Lien was sent via ECF to the Chapter 7 Trustee, and via first class mail,

postage prepaid to the Registed Agent for the Creditor, MW Healthcare Registered Agent, LLC,

at 2300 Fall Hill Ave., Suite 509, Fredericksburg, VA 22401.

                                                          /s/ Ashvin Pandurangi_​___________
                                                          Ashvin Pandurangi, Esq.
Case 18-12579-BFK   Doc 25    Filed 01/30/19 Entered 01/30/19 09:19:34   Desc Main
                             Document      Page 7 of 16



                              EXHIBIT A
Case 18-12579-BFK   Doc 25    Filed 01/30/19 Entered 01/30/19 09:19:34   Desc Main
                             Document      Page 8 of 16


                               EXHIBIT B
Case 18-12579-BFK   Doc 25    Filed 01/30/19 Entered 01/30/19 09:19:34   Desc Main
                             Document      Page 9 of 16


                                 EXHIBIT C
Case 18-12579-BFK   Doc 25    Filed 01/30/19 Entered 01/30/19 09:19:34   Desc Main
                             Document     Page 10 of 16


                                 EXHIBIT D
Case 18-12579-BFK   Doc 25    Filed 01/30/19 Entered 01/30/19 09:19:34   Desc Main
                             Document     Page 11 of 16




                         EXHIBIT E
Case 18-12579-BFK   Doc 25    Filed 01/30/19 Entered 01/30/19 09:19:34   Desc Main
                             Document     Page 12 of 16


                        EXHIBIT F
Case 18-12579-BFK   Doc 25    Filed 01/30/19 Entered 01/30/19 09:19:34   Desc Main
                             Document     Page 13 of 16



                             EXHIBIT G
                                    EXHIBIT H
Case 18-12579-BFK   Doc 25    Filed 01/30/19 Entered 01/30/19 09:19:34   Desc Main
                             Document     Page 14 of 16
Case 18-12579-BFK   Doc 25    Filed 01/30/19 Entered 01/30/19 09:19:34   Desc Main
                             Document     Page 15 of 16
Case 18-12579-BFK   Doc 25    Filed 01/30/19 Entered 01/30/19 09:19:34   Desc Main
                             Document     Page 16 of 16
